DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 22 is objected to because of the following informalities:  the term “AD-converted pixel” is not clear. Appropriate clarification is required.
Response to Amendment
This is in response to applicant’s amendment/response filed on 12/3/2020, which has been entered and made of record. No Claim has been amended. No Claim has been cancelled. Claims 21-22 have been added. Claims 1-22 are pending in the application. 
Response to Arguments
Applicant's arguments filed on 12/3/2020 have been fully considered but they are not persuasive. 
Applicant submits “contrary to the Office's initial assertion, Kang cannot be interpreted as disclosing "detection circuitry" because Kang does not explicitly disclose detecting an overlap region. Even though Kang may allegedly disclose defining the first ROI, the second ROI, and the overlapped region in FIG. 4, Kang cannot be interpreted as disclosing "detection circuitry" because defining is not the same as detecting." (Remarks, p. 10). 

The Examiner notice that if the rejection is based on a combination of references, Applicant cannot attack the references individually for what they do not teach. See MPEP 2145(IV). 
Kang discloses a detection circuitry (Fig. 7, ROI setting unit 710) configured to define an overlap region in a captured image that is shared by two or more regions of interest based on a plurality of pieces of positional information that defines the two or more regions of interest in the captured image; (Fig. 4. ¶55 disclosing defining the overlapped region 420, and reciting “as shown in FIGS. 4, ROI_1 400 and ROI_2 440 may be defined. In this case, by using the FMO, the ROI_1 400 and the ROI_2 440 are defined as separate slice groups. Therefore, the overlapped region included in the ROI_1 400 and the ROI_2 440 may be included in one of the slice groups where the ROI_1 400 or the ROI_2 440 is included.”) In addition, Sakai teaches an overlap region detection technique. 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Kang) to adapt the overlap region detection method (taught by Sakai). The suggestions/motivations would have been to identify the overlap region accurately and to “allow document images which are partitioned and read to be automatically merged” (col. 2, ln. 1-4), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Applicant submits “At Col. 6, line 46 to Col. 7, line 4, Sakai teaches detecting character regions in first and second document images and outputting the detected character regions to an overlapping position detecting unit 15 that determines an overlapping position between the first and second document images. However, the character regions taught by Sakai are different from "an overlapping region," as recited by claim 1. Moreover, the overlapping position taught by Sakai is different from "an overlapping region," as recited by claim 1. Therefore, Sakai fails to disclose or suggest "detecting an overlap region," much less"[ detecting] an overlap region in a captured image that is shared by two or more regions of interest based on a plurality of pieces of positional information that defines the two or more regions of interest in the captured image."6" (Remarks, p. 12). 
The examiner disagrees with Applicant’s premises and conclusion.  
The Examiner notice that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
For the instant application, Sakai teaches detecting an overlapped region from two document images corresponding to two regions of interest. Kang discloses defining the overlapped region 420 in a captured image, and recites “as shown in FIGS. 4, ROI_1 400 and ROI_2 440 may be defined. In this case, by using the FMO, the ROI_1 400 and the ROI_2 440 are defined as separate slice groups. Therefore, the overlapped 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Kang) to adapt the overlap region detection method (taught by Sakai). The suggestions/motivations would have been to identify the overlap region accurately and to “allow document images which are partitioned and read to be automatically merged” (col. 2, ln. 1-4), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Applicant submits “…The independent slice group is entirely distinct from the ROI_ l 400 and the ROI_ 2 440 that may be independently encoded and decoded along with the ROI_l 400 and the ROI_2 440. Therefore, Kang fails to disclose or suggest at least "generate a first image based on a first piece of positional information from the plurality of pieces of positional information, the first image including the overlap region, and the first image corresponding to a first region of interest of the two or more regions of interest" because Kang teaches separating the overlapped region from the ROI_ l 400 and the ROI_ 2 440 to allow ROI_ l 400 and ROI_ 2 440 to be encoded and decoded with the independent slice group of the overlapped region as described in paragraph [0059] of Kang." (Remarks, p. 11). 
The examiner disagrees with Applicant’s premises and conclusion.  
Claim 1 recites “the first image including the overlap region, and the first image corresponding to a first region of interest of the two or more regions of interest”. The first 
The arguments regarding independent claims 11 and 15 are moot for at least the reasons discussed above.
The arguments regarding dependent claims for the virtue of their dependency are moot because the independent claims are not allowable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20130294506 A1), and in view of Sakai et al. (US 7194144 B1).

Regarding Claim 1, Kang discloses An image transmission apparatus (ABS reciting “apparatus”. Fig. 7, ¶81 reciting “FIG. 7 is a view showing a construction of a multiple ROI setting apparatus 700 according to an embodiment of the present invention. ”) comprising: 
a detection circuitry (Fig. 7, ROI setting unit 710) configured to define an overlap region in a captured image that is shared by two or more regions of interest based on a plurality of pieces of positional information that defines the two or more regions of interest in the captured image; (Fig. 4. ¶55 disclosing defining the overlapped region 420, and reciting “as shown in FIGS. 4, ROI_1 400 and ROI_2 440 may be defined. In this case, by using the FMO, the ROI_1 400 and the ROI_2 440 are defined as separate slice groups. Therefore, the overlapped region included in the ROI_1 400 and the ROI_2 440 may be included in one of the slice groups where the ROI_1 400 or the ROI_2 440 is included.”) 
a generation circuitry (Fig. 7, 720, 730, 740) configured to 
generate a first image based on a first piece of positional information from the plurality of pieces of positional information, the first image including the overlap region, and the first image corresponding to a first region of interest of the two or more regions of interest, (¶57 disclosing generating a first image of ROI_1_400 including the overlap region 420, and reciting “the ROI_1 400 is encoded so as to maintain the original regions 410 and 420”. In addition, ¶58 reciting “ according to an embodiment of the present invention, the overlapped region OR 420 between the ROI_1 400 and the ROI_2 
generate one or more second images based on the overlap region and the plurality of pieces of positional information, the one or more second images excluding the overlap region, and the one or more second images corresponding to regions of interest other than the first region of interest of the two or more regions of interest (¶57 disclosing generating a second image of ROI_2_440 excluding the overlap region 420, and reciting “the ROI_2 440 is encoded so that only the region 430 excluding the overlapped region is allocated as the ROI_2”. In addition, ¶59 reciting “When the user desires to view the ROI_1 400, the overlapped region 420 and the region 410 of the ROI_1 400 excluding the overlapped region 420 are encoded and decoded. When the user desires to view the ROI_2 440, the overlapped region 420 and the region 430 of the ROI_2 440 excluding the overlapped region 420 are encoded and decoded. As a result, suitable video can be viewed.”), and 
generate transmission data including the first image, the one or more second images, and the plurality of pieces of positional information (¶86 reciting “The message generating unit 730 generates a message including the ROI-associated information, the slice-group-associated information, mapping information on mapping of the ROI IDs to one or more slice group IDs, and scalability information.”, and further ¶87 reciting “The selecting unit 740 extracts a bitstream having a specific ROI with a specific scalability from the original bitstreams”); and 
a transmission circuitry configured to output the transmission data. (Fig. 8 showing the extracted bitstream outputted from the selecting unit 820.)
	Kang discloses defining the first ROI, the second ROI and the overlapped region in Fig. 4. However, Kang does not explicitly disclose to detect the overlap region.
	Sakai teaches an overlap region detection method and recites “First of all, as shown in FIG. 3A, one document image is partitioned into two images and read. In the example shown in FIG. 3A, the document images are read so that some of the characters in the document images overlap. Next, the character region detecting unit 14 detects the character regions in the first and the second document images, and outputs the coordinates and the sizes of the character regions to the overlapping position detecting unit 15.” (col. 6, ln. 46-58).
	It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Kang) to adapt the overlap region detection method (taught by Sakai). The suggestions/motivations would have been to identify the overlap region accurately and to “allow document images which are partitioned and read to be automatically merged” (col. 2, ln. 1-4), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 2, Kang in view of Sakai discloses The image transmission apparatus according to claim 1, wherein 
to detect the overlap region, the detection circuitry is configured to 
extract two or more sub-images corresponding to the two or more regions of interest from the captured image, (Sakai, col. 5, ln. 47-61 reciting “A character region detecting unit 14 notifies an overlapping position detecting unit 15 of the sizes (the numbers of horizontal pixels and vertical pixels) of the first and the second document images read by the scanner”)
determine the plurality of pieces of positional information from the two or more sub-images that are extracted (Sakai, col. 5, ln. 47-61 reciting “Then, the character region detecting unit 14 extracts one line image from the regions instructed by the overlapping position detecting unit 15, obtains the sizes and the coordinates of the character regions in the line images, for example, the coordinates at the upper left corner of the respective character regions on an orthogonal coordinate system where the upper left corner of each of the document images is defined to be an origin, and notifies the overlapping position detecting unit 15 of the obtained sizes and coordinates”), and 
detect the overlap region by deriving the overlap region from the plurality of pieces of positional information. (Sakai, col. 5, ln. 62-67 reciting “The overlapping position detecting unit 15 makes the comparison between the sizes and the positions of the character regions in the first and the second document images, determines the positions of the line images whose matching degrees between the sizes and the positions are high to be an overlapping position, and outputs, for example, the coordinates of the first and the last character regions in the matching line images to the image merging unit 16 as overlapping position coordinates.”)

Regarding Claim 3, Kang in view of Sakai discloses The image transmission apparatus according to claim 1, wherein 
the generation circuitry is further configured to generate exclusion information indicative of an exclusion of the overlap region from each of the one or more second images, and wherein the transmission data further includes the exclusion information. (Kang, ¶61 disclosing exclusion of the overlapped region, and reciting “ the encoder encodes a region ROI_1-OR 510 of the ROI_1 500 excluding the overlapped region, a region ROI_2-OR 530 excluding the overlapped region, and the overlapped region OR 520 as three independent slice groups.” ¶65 reciting “As shown in FIGS. 4 and 5A, when the multiple ROIs having the overlapped region are defined in a video by using the FMO, one ROI may be constructed with one or more slice groups. Accordingly, in order to extract a bitstream having a specific ROI, information indicating in which ROI each of the slice groups is included is required.”)

Regarding Claim 4, Kang in view of Sakai discloses The image transmission apparatus according to claim 3, wherein 
to generate the exclusion information, the generation circuitry is further configured to assign an identifier to each of the first image and the one or more second images, and 
wherein the identifier that is assigned to the each of the one or more second images is indicative of the exclusion of the overlap region from the one or more second images.
excluding the overlapped region, a region ROI_2-OR 530 excluding the overlapped region, and the overlapped region OR 520 as three independent slice groups.” In addition, ¶50-51 disclosing slice group ID is used to indicate of the exclusion of the overlap region. ¶65 reciting “As shown in FIGS. 4 and 5A, when the multiple ROIs having the overlapped region are defined in a video by using the FMO, one ROI may be constructed with one or more slice groups. Accordingly, in order to extract a bitstream having a specific ROI, information indicating in which ROI each of the slice groups is included is required.”)

Regarding Claim 5, Kang in view of Sakai discloses The image transmission apparatus according to claim 1, wherein 
positional information associated with each of the two or more regions of interest includes coordinates of a predetermined position and size information. (Sakai, col. 5, ln. 47-61 reciting “Then, the character region detecting unit 14 extracts one line image from the regions instructed by the overlapping position detecting unit 15, obtains the sizes and the coordinates of the character regions in the line images, for example, the coordinates at the upper left corner of the respective character regions on an orthogonal coordinate system where the upper left corner of each of the document images is defined to be an origin, and notifies the overlapping position detecting unit 15 of the obtained sizes and coordinates”. col. 5, ln. 62-67 reciting “The overlapping position detecting unit 15 makes the comparison between the sizes and the positions of the character regions in the first and the second document images, determines the coordinates of the first and the last character regions in the matching line images to the image merging unit 16 as overlapping position coordinates.”)

Regarding Claim 6, Kang in view of Sakai discloses The image transmission apparatus according to claim 1, wherein 
the generation circuitry is further configured to generate a frame including the first image and the one or more second images associated with corresponding ones of the plurality of pieces of positional information, and wherein the transmission data includes the frame. (Kang, ¶49 disclosing generating a frame with slice groups. Fig. 5A. ¶61 reciting “the encoder encodes a region ROI_1-OR 510 of the ROI_1 500 excluding the overlapped region, a region ROI_2-OR 530 excluding the overlapped region, and the overlapped region OR 520 as three independent slice groups.”)

Regarding Claim 7, Kang in view of Sakai discloses The image transmission apparatus according to claim 6, wherein the generation circuitry is further configured to separate and arrange, in the frame, each of the one or more second images for each pixel row of the one or more second images or for each predetermined area of the one or more second images, the each predetermined area based on a corresponding one of the plurality of pieces of positional information. (Sakai, col. 22, ln. 66 - col. 23, ln. 15 reciting “ According to the above 

Regarding Claim 8, Kang in view of Sakai discloses The image transmission apparatus according to claim 1, wherein 
the generation circuitry is further configured to 
separate the plurality of pieces of positional information and the one or more second images into a plurality of groups, (Kang, ¶61 reciting “the encoder encodes a region ROI_1-OR 510 of the ROI_1 500 excluding the overlapped region, a region ROI_2-OR 530 excluding the overlapped region, and the overlapped region OR 520 as three independent slice groups.”)
generate a plurality of frames, each of the plurality of frames is associated with one of the plurality of groups, the each frame of the plurality of frames includes at least one of the plurality of pieces of positional information associated with at least one of the one or more second images (Kang, ¶49 disclosing generating a frame with slice groups.), and 
generate the transmission data for each of the plurality of frames.(Kang, ¶11 reciting “The multiple ROI setting apparatus may further comprise a selecting unit which selects a bitstream having a specific ROI with a specific scalability from bitstreams based on the massage.”)

Regarding Claim 9, Kang in view of Sakai discloses The image transmission apparatus according to claim 8, wherein 
the generation circuitry is further configured to group the plurality of pieces of positional information and the one or more second images based on a transmission destination of the transmission data. (Kang, ¶36 reciting “a specific portion is removed from an encoded bitstream according to a situation in a user's terminal or a network”. ¶39 reciting “When a network or a terminal are limited in terms of size, only the region of interest (ROI) that has important meaning in the video is transmitted”. ¶91 reciting “According to limitations on a terminal or a network or according to a user's selection, ROI ID and scalability of an external or predetermined ROI that is to be extracted is input, and the slice groups corresponding to the scalability layers which are to be extracted are identified by using the mapping 

Regarding Claim 11, Kang in view of Sakai discloses An image reception apparatus comprising: 
a reception circuitry configured to receive transmission data including a first image, one or more second images, and a plurality of pieces of positional information (Kang, ¶14 reciting “a receiving unit which receives a bitstream having a message including mapping information which allocates at least one or more slice groups to at least one or more ROIs set, ROI-associated information, slice-group-associated information, and scalability information; and a selecting unit which selects a bitstream corresponding to a specific ROI with a specific scalability from the bitstreams based on the message.”); and 
an image processing circuitry configured to generate a plurality of third images associated with two or more regions of interest in a captured image, the plurality of third images based on the first image, the one or more second images, and the plurality of pieces of positional information. (Kang, ¶17 reciting “a decoding unit which decodes the selected bitstream.” ¶66 reciting “ two bitstreams having each ROI (ROI_1 and ROI_2) shown in FIGS. 4 and 5A can be extracted from an original bitstream. Each ROI may be decoded and displayed in a user's terminal. In this case, the ROIs may be displayed independently or simultaneously on one display unit or several display units.” Also see Claim 1 rejections for detailed analysis. Sakai, col. 22, ln. 66 - col. 23, ln. 15 reciting “ According to the above described fourth 

Regarding Claim 12, Kang in view of Sakai discloses The image reception apparatus according to claim 11, wherein 
the transmission data further includes exclusion information, and 
the image processing circuitry identifies the one or more second images from each other and from the first image based on the exclusion information.
(Kang, ¶61 disclosing exclusion of the overlapped region, and reciting “ the encoder encodes a region ROI_1-OR 510 of the ROI_1 500 excluding the overlapped region, a region ROI_2-OR 530 excluding the overlapped region, and the overlapped 

Regarding Claim 13, Kang in view of Sakai discloses The image reception apparatus according to claim 11, wherein 
the plurality of pieces of positional information received by the reception circuitry corresponds to a plurality of pieces of positional information associated with the plurality of third images in the captured image. (Sakai, col. 22, ln. 66 - col. 23, ln. 15 reciting “ According to the above described fourth preferred embodiment, respective document images which are partitioned and read are further partitioned into a plurality of regions, and line images are extracted from the partitioned regions, so that the line images whose matching degrees are high are detected as a document image merging position as a result of the comparison between the character codes in the extracted line images. Therefore, even if a document includes a graphic, a table, a ruled line, etc., a black pixel region which does not include a graphic, a table, a ruled line, etc. can be extracted as a line image. For example, a black pixel region including a graphic, a table, etc. can be removed from line images by detecting a line image having a predetermined width, thereby extracting the line image more accurately. Accordingly, an original document image can be regenerated by allowing the document image merging position to be accurately detected in a short processing time.” The 

Regarding Claim 14, Kang in view of Sakai discloses The image reception apparatus according to claim 11, further comprising: 
a distribution control circuitry; and 
a distribution information transmission circuitry, 
wherein the image processing circuitry includes a plurality of image processing integrated circuits, 
wherein the distribution control circuitry is configured to determine a processing part of each of the one or more second images from among the plurality of image processing integrated circuits, and 
wherein the distribution information transmission circuitry is configured to transmit distribution information indicating the processing part of the each of the one or more second images determined by the distribution control circuitry to a transmission source of the transmission data.
(Kang, Fig. 9B showing the bitstream is processed by three processing parts: parse PPS, parse SEI that maps ROI ID to LAYER_ID, parse SEI that maps LAYER_ID to slice group. Implementing the functions using integrated circuits is a common practice in the art. Each of the features relating to the control circuitry and transmission circuitry, is merely to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results, which someone with ordinary skilled in the art 

Regarding Claim 21, Kang in view of Sakai discloses The image transmission apparatus according to claim 1, wherein an entirety of the overlap region is only included in the first image. (Kang, ¶59 reciting “the overlapped region 420 and the region 410 of the ROI_1 400 excluding the overlapped region 420 are encoded and decoded ”, where the overlapped region 420 corresponding to the first image.)

Claim 15, has similar limitations as of Claim(s) 1 and 11, therefore it is rejected under the same rationale as Claim(s) 1 and 11.
Claim 16, has similar limitations as of Claim(s) 1, 11, and 2, therefore it is rejected under the same rationale as Claim(s) 1, 11, and 2.
Claim 18, has similar limitations as of Claim(s) 1, 11, and 6, therefore it is rejected under the same rationale as Claim(s) 1, 11, and 6.
Claim 19, has similar limitations as of Claim(s) 1, 11, and 4, therefore it is rejected under the same rationale as Claim(s) 1, 11, and 4.
Claim 20, has similar limitations as of Claim(s) 1, 11, and 14, therefore it is rejected under the same rationale as Claim(s) 1, 11, and 14.

Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20130294506 A1), and in view of Sakai et al. (US 7194144 B1), and further in view of Kang et al. (hereinafter referred as Kang-2) (WO 2006112620 A1).

Regarding Claim 10, Kang in view of Sakai discloses The image transmission apparatus according to claim 1, wherein 
the generation circuitry is further configured to 
generate one or more third images based on the overlap region and the plurality of pieces of positional information, the one or more third images excluding a first portion of the overlap region and including a second portion of the overlap region, and the one or more third images corresponding to regions of interest other than the first region of interest of the two or more regions of interest, and 
generate the transmission data including the first image, the one or more second images, the one or more third images, and the plurality of pieces of positional information.
This claim merely discloses a scenario when 3 or more images overlapped, where the technique disclosed in Claim 1 applies. Each of the features relating to generating a third image, is to apply a known technique (as disclosed in Claim 1) to a known device (method, or product) ready for improvement to yield predictable results, which someone with ordinary skilled in the art would select, in accordance with circumstances, without the exercise of inventive skill, in order to solve the problem posed. In addition, Kang-2 also teaches encoding/decoding overlapped images that may involve more than two images as shown in Figs. 5, 6, 19, 20.

Claim 17, has similar limitations as of Claim(s) 1, 11, and 10, therefore it is rejected under the same rationale as Claim(s) 1, 11, and 10.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20130294506 A1), and in view of Sakai et al. (US 7194144 B1), and further in view of Henry (US 20160080664 A1).

Regarding Claim 22, Kang in view of Sakai discloses The image transmission apparatus according to claim 1, wherein the generation circuitry is further configured to
assign an identifier to each of the two or more regions of interest (Kang, ¶50 reciting “Each macroblock in the frame is allocated with the slice group ID of the slice group in which the macroblock is included. Each macroblock is allocated with one slice group ID.” Further, ¶71 reciting “Slice Group ID: ID unique to a slice group”, and ¶73 reciting “Mapping of Slice group to ROI: information on mapping a slice group ID to a specific ROI ID.”), and 
wherein the transmission data further includes the identifier to the each of the two or more regions of interest that are assigned.
However, Kang in view of Sakai does not explicitly disclose to determine a word length of data per AD-converted pixel in the each of the two or more regions of interest, and  wherein the transmission data further includes the word length of data per AD-converted pixel in the each of the two or more regions of interest that are determined.
It is well-known in the art that digital words are used to represent a pixel in an image. In addition, Henry recites “a frame of data delivered by the FPA comprises Nf digital words, each word representing a particular pixel, P, in the image. These digital words are usually of a length determined by the analog to digital conversion (A/D) process. For example, if the pixel data is converted with a 14 bit A/D, the pixel words may be 14 bits in length, and there may be 16384 counts per word.” (¶34).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Kang in view of Sakai) to determine a word length of data per analog to digital converted pixel and transmit the data (taught by Henry). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI WANG/Primary Examiner, Art Unit 2611